DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group (I) and species (3) in the reply filed on 11/16/2022 is acknowledged.
Claims 18 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2022.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
In claim 1/I.13, the recitation of “of the at least one anchor” should read as “at least one anchor” for clarity.  Appropriate correction is required.
In claim 4/II.4 - 5, the recitation of “; and and” should read as “; and” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2, is calling for “wherein the bone engagement surface is shaped to match at least one of the first surface, the second surface, the third surface, and the fourth surface”, which was introduced in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the recitations of “a first proximal bone recess; a second proximal bone recess; a first distal bone recess; a second distal bone recess” makes the claim unclear and vague, as for not specifying the structural correlation between the recesses and the “guide features” or the “anchor features” in claim 1; Moreover, it is unclear if the claim requires the bone engagement surface to comprise the four recesses or one of the recesses, clarification requested.
For the sake of examination, the recesses of claim 5 are interpreted as being portions of the guide features of claim 1; Moreover, the bone engagement surface is interpreted as comprising the four recesses as portions of the guiding features or the anchor features. Applicant is requested to amend the claim adding “and” after the “first distal bone recess; and”.
In claim 11, the recitation of “a body comprising: a proximal side …; an inferior side …; a superior side” makes the claim unclear and vague, as for not specifying the body comprises all these sides or one of them, clarification is requested.
For the sake of examination, the preceding limitation is interpreted as including “and” before “a superior side”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dacosta et al. (US Pub. 2019/0336140 A1) / (WO 2019113394) in view of Maxson et al. (US Pub. 2011/0213376 A1).
Claims 1 – 2 and 9 – 10, Dacosta discloses an instrument for performing an osteotomy on a patient [abstract, Figs. 1 – 114, at least one of the guides defines an instrument for correcting joint deformities], the instrument comprising: 
a body [i.e. at least a body portion of guide 100 or 200, Figs. 1 – 18] comprising: 
proximal, distal, medial, and lateral sides [i.e. at least portion towards 106 and 108, and by 110 and 112, or towards 206 and 208, and by 210 and 212] and a superior side [i.e. at least a portion by 102 or 202]; an inferior side [i.e. at least a portion by 104, 136 and/or 146, or 204, 236 and/or 246] comprising a bone engagement surface shaped to correspond to a surface of a bone of adjacent joints [¶144 - ¶145, Figs. 53 - 56]; and 
one or more guide features [at least a portion of at least one of slots 116, 118, 120 and 122, or 216, 218, 220 and 222] that together, with the bone engagement surface overlying both adjacent joints [wherein the bone engaging surface being capable of overlying at least portions of adjacent joints], are positioned to guide resection of at least one of the first bone, the second bone, the third bone, and the fourth bone during the osteotomy [¶141]; 
at least one anchor feature coupled to the body [at least a portion of at least one of 132, 134, 142 and 144, or 232, 234, 242 and 244] and configured to receive one or more fasteners to anchor the body to one or more bones of a patient [¶145 - ¶146]; and 
wherein the body is configured to seat transverse to the adjacent joints with the bone engagement surface engaging at least one of the first surface, the second surface, the third surface, and the fourth surface [Figs.53 – 54, wherein at least a portion of body 200, which is substantially similar to body 100, is capable of being seated transverse joints, with the bone engagement surface capable of engaging a surface of a bone, ¶134 and ¶143].  
(as of claim 9) wherein at least one of the one or more guide features comprise a position and an orientation, at least one of which allows a desired cut [¶132]. 
(as of claim 10) wherein at least one of the one or more guide features comprise a stop that comprises a maximum depth [the stop is defined by a superior portion of the body surrounding at least one of the slots, which defines a maximum depth of the slot], the stop configured to limit a cutting tool to the maximum depth [the stop is capable of limiting a cutting tool from penetrating more than a desired depth].   
Although, Dacosta discloses that the bone engagement surface being configured to correspond to a surface or shape of the bone.
Dacosta does not explicitly disclose wherein the instrument being a patient-specific instrument based on patient imaging data and the bone engagement surface shaped to match a surface of a bone.
Maxson teaches an analogous instrument being patient-specific based on patient imaging data [Abstract] comprising a bone engagement surface shaped to match a surface of a bone [¶41 - ¶44].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Dacosta and Maxson, and construct the instrument of Dacosta as a patient specific instrument, based on patient imaging data with bone engagement surface shaped to match a surface of a bone in view of Maxson. One would have been motivated to do so in order to provide an instrument having features positioned, oriented, dimensioned, shaped and/or define cutting planes specific to the particular patient’s anatomy based on a pre-operative plan [Maxson, ¶44].
Claims 3 – 8, the combination of Dacosta and Maxson discloses the limitations of claim 1, as above, and further, Dacosta discloses (claim 3) wherein the bone engagement surface further comprises a registration key [at least a portion of fin or extension 228] configured to fit between bones of the adjacent joints [¶143, i.e. Figs. 53 – 54]; (claim 4) wherein the registration key comprises at least one of: a proximal projection; a distal projection; and a midsection projection between the proximal projection and the distal projection [Fig.13, mid section]; (claim 5) wherein the bone engagement surface further comprises: first and second proximal bone recesses; and first and second distal bone recesses [Fig.18, shows portions of each of guiding features 116, 118, 120 and 122, or 216, 218, 220 and 222; or alternatively, of anchor features 132, 134, 142 and 144, or 232, 234, 242 and 244 defining a recess in the bone engagement surface, i.e. by 104. 136 and 146, or by 204, 236 and 246]; wherein the first proximal bone recess is opposite the first distal bone recess and the second proximal bone recess is opposite the second distal bone recess [Figs.8 and 18]; (claim 6) wherein: a first anchor feature of the at least one anchor feature extends from the proximal side of the body such that the first anchor feature is dorsal to one of the first bone and the third bone [wherein at least one of 130 and 140, defines a first anchor feature, one of 132, 134, 142 and 144, or one of 230 and 240, defines a first anchor feature, one of 232, 234, 242 and 244, extend from one side of the body, defining the proximal side, dorsal to a bone]; and a second anchor feature of the at least one anchor feature extends from the distal side of the body such that the second anchor feature is dorsal to one of the second bone and the fourth bone [wherein the other of at least one of 130 and 140, defines a second anchor feature, one of 132, 134, 142 and 144, or one of 230 and 240, defines a second anchor feature, one of 232, 234, 242 and 244, extend from another side of the body, defining the distal side, dorsal to another bone]; (claim 7) wherein a first proximal bone recess of the bone engagement surface comprises an inferior surface of a first anchor feature of the at least one anchor feature and wherein a second distal bone recess of the bone engagement surface comprises an inferior surface of a second anchor feature of the at least one anchor feature [Figs. 8 and 18, wherein at least one of anchor features 132 and 134, or 232 and 234, defines a first or second recess in inferior surface by 136 or 236; and at least one of anchor features 142 and 144, or 242 and 244, defines a second or first recess in inferior surface by 146 or 246]; (claim 8) wherein: the one or more guide features comprises: a first guide feature configured to traverse a first joint and a second joint of the adjacent joints [at least one of slots 116, 118, 120 and 122, or 216, 218, 220 and 222 is capable of traversing two adjacent joints]; a second guide feature configured to traverse one of the first joint and the second joint [at least a second one of slots 116, 118, 120 and 122, or 216, 218, 220 and 222 is capable of traversing one joint]; and a third guide feature configured to traverse the other one of the first joint and the second joint not traversed by the second guide feature [at least a third one of slots 116, 118, 120 and 122, or 216, 218, 220 and 222 is capable of traversing the other of the joints. Note: the structure disclosed by at least Dacosta is substantially identical to that claimed, and therefore inherently capable of performing the claimed functions if one desire to do so].  
Claims 11 – 14, Dacosta discloses an instrument for correcting an osteotomy on a patient [abstract, Figs. 1 – 114, at least one of the guides defines an instrument for correcting joint deformities], the instrument comprising: 
a body [i.e. at least a body portion of guide 100 or 200, Figs. 1 – 18] comprising: 
proximal, distal, medial, and lateral sides [i.e. at least portion towards 106 and 108, and by 110 and 112, or towards 206 and 208, and by 210 and 212]; 
an inferior side [i.e. at least a portion by 104, 136 and/or 146, or 204, 236 and/or 246] comprising a plurality of bone engagement surfaces each shaped to correspond to at least a portion of a surface topography of at least one bone of adjacent joints [¶144 - ¶145, Figs. 53 - 56];  
a superior side [i.e. at least a portion by 102 or 202] comprising at least three guide features configured to receive a cutting tool and to guide resection of at least three bones of the adjacent joints during the osteotomy [at least portions of at least three of slots 116, 118, 120 and 122, or 216, 218, 220 and 222 capable of guiding a cutting tool therethrough for resecting at least three bones, due to the substantially identical structure]; 
one or more anchor features extending from the body and configured to anchor the body to one or more bones of the adjacent joints [wherein at least one of 130 and 140, defines at least one anchor feature, one of 132, 134, 142 and 144, or one of 230 and 240, defines at least one anchor feature, one of 232, 234, 242 and 244, extend from one side of the body, and capable of anchoring the body to a bone]; and 
wherein the body is configured to seat transverse to the adjacent joints with the plurality of bone engagement surfaces engaging bones of the adjacent joints [Figs.53 – 54, wherein at least a portion of body 200, which is substantially similar to body 100, is capable of being seated transverse joints, with the bone engagement surface capable of engaging bones, ¶134 and ¶143].  
(as of claim 12) wherein the body comprises a longitudinal axis and at least one of the at least three guide features are oriented within the body at a first angle in relation to the longitudinal axis [Figs. 7 and 17, wherein at least one of the slots being angled relative to a longitudinal axis of the body]; 
(as of claim 13) wherein at least one of the at least three guide features extend through the body at a second angle in relation to a longitudinal axis of a bone of the adjacent joints [Figs. 7, 17 and 53, wherein at least another one of the slots being angled relative to a longitudinal axis of a bone].  
Although, Dacosta discloses that the bone engagement surface being configured to correspond to a surface or shape of the bone.
Dacosta does not explicitly disclose wherein the instrument having the angled guide features being a patient-specific instrument based on patient imaging data and the bone engagement surface shaped to match a surface of a bone.
Maxson teaches an analogous instrument being patient-specific having guiding features based on patient imaging data [Abstract] comprising a bone engagement surface shaped to match a surface of a bone [¶41 - ¶44].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Dacosta and Maxson, and construct the instrument of Dacosta as a patient specific instrument, based on patient imaging data with bone engagement surface shaped to match a surface of a bone in view of Maxson. One would have been motivated to do so in order to provide an instrument having features positioned, oriented, dimensioned, shaped and/or define cutting planes specific to the particular patient’s anatomy based on a pre-operative plan [Maxson, ¶44].

    PNG
    media_image1.png
    436
    823
    media_image1.png
    Greyscale


Claims 15 – 17, the combination of Dacosta and Maxson discloses the limitations of claim 11, as above, and further, Dacosta discloses (claim 15) wherein the medial side of the body [one of the sides by 110 and 112 or 210 and 212] comprises a medial superior surface [i.e. a surface portion by 110 or 210] and a medial inferior surface [i.e. a medial surface portion by 116 or 216] that meet at a medial edge [Figs.1 – 2 and 11], the medial inferior surface angled to connect the inferior side of the body and the medial edge [Figs.1 – 2 and 11] such that the medial inferior surface does not impinge upon soft tissue near at least one joint of the adjacent joints [the structure disclose by Dacosta is substantially identical to that claimed, and therefore inherently capable of performing the claimed functions]; (claim 16) wherein the lateral side of the body [the other one of the sides by 110 and 112 or 210 and 212] comprises a lateral superior surface [i.e. a surface portion by 112 or 212] and a lateral inferior surface [i.e. a lateral surface portion by 116 or 216] that meet at a lateral edge [Figs.4 and 12], the lateral superior surface angled to connect the lateral side of the body and the lateral edge [Figs.4 and 12] such that the lateral superior surface does not impinge upon soft tissue near at least one joint of the adjacent joints [the structure disclose by Dacosta is substantially identical to that claimed, and therefore inherently capable of performing the claimed functions]; (claim 17) wherein the adjacent joints comprise a first tarsometatarsal joint and a second tarsometatarsal joint [Figs. 53 – 54, ¶134 and ¶143] and the at least three guide features comprises a first guide feature, a second guide feature, a third guide feature, and a fourth guide feature [wherein the body comprises at least four slots 116, 118, 120 and 122, or 216, 218, 220 and 222].
Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcaleer et al. (US Pub. 2021/0361330 A1) in view of Maxson et al. (US Pub. 2011/0213376 A1).
Claim 1, Mcaleer discloses an instrument for performing an osteotomy on a patient [abstract, ¶74, and Figs. 1 – 32, at least one of the guides defines an instrument for correcting joint deformities], the instrument comprising: 
a body [i.e. at least a body portion of guide 150, Fig. 19] comprising: 
proximal, distal, medial, and lateral sides [i.e. at least portion of four sides of the body] and a superior side [i.e. at least an upper portion by 286]; an inferior side [i.e. at least a lower portion by 284] comprising a bone engagement surface shaped to conform to a surface of a bone of adjacent joints [¶210]; and 
one or more guide features [at least a portion of at least one of guide surface 152A-D and 154A-D] that together, with the bone engagement surface overlying both adjacent joints [wherein the bone engaging surface being capable of overlying at least portions of adjacent joints, Fig. 20], are positioned to guide resection of at least one of the first bone, the second bone, the third bone, and the fourth bone during the osteotomy [¶93]; 
at least one anchor feature coupled to the body [at least a portion of at least one of 264] and configured to receive one or more fasteners to anchor the body to one or more bones of a patient [¶182]; and 
wherein the body is configured to seat transverse to the adjacent joints with the bone engagement surface engaging at least one of the first surface, the second surface, the third surface, and the fourth surface [Fig. 20].  
Although, Mcaleer discloses that the bone engagement surface being configured to conform to a surface or shape of the bone.
Mcaleer does not explicitly disclose wherein the instrument being a patient-specific instrument based on patient imaging data and the bone engagement surface shaped to match a surface of a bone.
Maxson teaches an analogous instrument being patient-specific based on patient imaging data [Abstract] comprising a bone engagement surface shaped to match a surface of a bone [¶41 - ¶44].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Mcaleer and Maxson, and construct the instrument of Mcaleer as a patient specific instrument, based on patient imaging data with bone engagement surface shaped to match a surface of a bone in view of Maxson. One would have been motivated to do so in order to provide an instrument having features positioned, oriented, dimensioned, shaped and/or define cutting planes specific to the particular patient’s anatomy based on a pre-operative plan [Maxson, ¶44].
Claim 11, Mcaleer discloses an instrument for correcting an osteotomy on a patient [abstract, ¶74, and Figs. 1 – 32, at least one of the guides defines an instrument for correcting joint deformities], the instrument comprising: 
a body [i.e. at least a body portion of guide 150, Fig. 19] comprising: 
proximal, distal, medial, and lateral sides [i.e. at least portion of four sides of the body]; 
an inferior side [i.e. at least a lower an upper portion by 284] comprising a plurality of bone engagement surfaces each shaped to correspond to at least a portion of a surface topography of at least one bone of adjacent joints [¶210, surface portions by 284 conform to bone];  
a superior side [i.e. at least an upper portion by 286] comprising at least three guide features configured to receive a cutting tool and to guide resection of at least three bones of the adjacent joints during the osteotomy [at least portions of at least three of slots 116, 118, 120 and 122, or 216, 218, 220 and 222 capable of guiding a cutting tool therethrough for resecting at least three bones, due to the substantially identical structure]; 
one or more anchor features extending from the body and configured to anchor the body to one or more bones of the adjacent joints [wherein at least one of 130 and 140, defines at least one anchor feature, one of 132, 134, 142 and 144, or one of 230 and 240, defines at least one anchor feature, one of 232, 234, 242 and 244, extend from one side of the body, and capable of anchoring the body to a bone]; and 
wherein the body is configured to seat transverse to the adjacent joints with the plurality of bone engagement surfaces engaging bones of the adjacent joints [Figs.53 – 54, wherein at least a portion of body 200, which is substantially similar to body 100, is capable of being seated transverse joints, with the bone engagement surface capable of engaging bones, ¶134 and ¶143].  
Although, Mcaleer discloses that the bone engagement surface being configured to conform to a surface or shape of the bone.
Mcaleer does not explicitly disclose wherein the instrument being a patient-specific instrument based on patient imaging data and the bone engagement surface shaped to match a surface of a bone.
Maxson teaches an analogous instrument being patient-specific based on patient imaging data [Abstract] comprising a bone engagement surface shaped to match a surface of a bone [¶41 - ¶44].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Mcaleer and Maxson, and construct the instrument of Mcaleer as a patient specific instrument, based on patient imaging data with bone engagement surface shaped to match a surface of a bone in view of Maxson. One would have been motivated to do so in order to provide an instrument having features positioned, oriented, dimensioned, shaped and/or define cutting planes specific to the particular patient’s anatomy based on a pre-operative plan [Maxson, ¶44].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775